Citation Nr: 0800535	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  05-16 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence was received to reopen the 
claim for entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from May 1969 through May 
1971, and from October 1979 through October 1980.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that in its March 2005 decision, the issues 
of service connection for schizophrenia and service 
connection for insomnia were referred to the RO for 
appropriate development and adjudication.  To date, these 
issues have remained unadjudicated by the RO.  They are AGAIN 
REFERRED for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking to reopen his claim of entitlement to 
service connection for headaches.  In November 2002, in 
support of his claim, he submitted a VA Form 21-4142 
Authorization and Consent to Release Information identifying 
his healthcare providers.  In particular, he stated that he 
was being treated by Dr. Hoi Van Do, by the Florida Regional 
Hospital South, and by a VA Outpatient Clinic in 
Jacksonville, Florida.  VA outpatient treatment records are 
included in the claims folder; however, following the 
veteran's submission the RO addressed a letter to the veteran 
himself asking for medical records.  See December 2002 VA 
letter.  In March 2003, the RO requested records from Dr. Do, 
but no records were received in response, nor was a negative 
response received.  At no time has the RO requested records 
from the Florida Regional Hospital South.  In a November 2002 
note, the veteran also indicated that his pastor was familiar 
with some of the circumstances associated with this claim.  
He should be informed that he may submit a statement from his 
pastor or others who may have information pertinent to his 
claim.  

Under 38 C.F.R. § 3.159(c)(1) (2007), VA has a duty to assist 
the veteran in obtaining relevant evidence from private 
healthcare providers.  Reasonable efforts to obtain records 
generally include an initial request, and if records are not 
received, at least one follow-up request.  Again, the RO has 
not requested records from Florida Regional Hospital South 
even once, and has not followed up with Dr. Do.  As such, a 
remand for additional development is required.  The veteran's 
November 2002 VA Form 21-4142 specifically states that these 
doctors treated the veteran for his claimed disability.  As 
such, they are relevant to the claim at hand.

Also, under Kent v. Nicholson, 20 Vet. App. 1 (2006), there 
are new VA notice requirements for new and material evidence 
claims.  In particular, under Kent, VA must notify the 
veteran of the elements of his claim and of the definition of 
"new and material evidence."  Kent also requires that VA 
give the veteran notice of precisely what evidence is 
necessary to reopen the claim, depending upon the basis of 
the previous denial.  VA's November 2002 letter to the 
veteran failed to notify him of the elements of a service 
connection claim, and does not mention precisely what 
evidence is necessary to reopen the claim, as is required by 
Kent.  Thus, a remand is required so that VA can afford the 
veteran all appropriate due process.


Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. 
§ 3.159(b), including issuing corrective 
notice that is compliant with Kent v. 
Nicholson, 
20 Vet. App. 1 (2006).  

2. Ensure that VA has met its duty to 
assist the veteran under 38 C.F.R. 
§ 3.159(c)(1), including obtaining all 
relevant, non-duplicative records from any 
private treatment facility identified by 
the veteran.  Associate all relevant 
evidence with the claims folder.

3. The veteran should be afforded the 
opportunity to submit or identify any 
additional evidence he believes may be 
relevant to his claim, including any 
statements he wishes to include from his 
pastor, family, or other witnesses who he 
feels have information pertinent to his 
claim.  

4.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


